Citation Nr: 1045713	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Detroit, Michigan that denied the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that 
bilateral hearing loss manifested in service, manifested within 
one year after service, or is otherwise caused by or related to 
service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's tinnitus is related to 
service.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.303, 3.385 (2010).

2.  Resolving doubt in favor of the Veteran, service connection 
for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
tinnitus, the claim has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

With regard to the Veteran's claim for service connection for 
bilateral hearing loss, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated August 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The 
letter informed the Veteran of what information or evidence was 
needed to support his claim, what types of evidence the Veteran 
was responsible for obtaining and submitting to VA, and which 
evidence VA would obtain.

Because the Veteran's claim of entitlement to service connection 
for bilateral hearing loss is denied, as explained below, the 
Board finds that any notice deficiencies regarding the assignment 
of disability ratings and effective dates is moot.  See Dingess, 
19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's service treatment records, private treatment records, 
and VA treatment records are all in the file.  The Veteran has 
not identified any outstanding records relevant to his claim.  
The Board finds that the record contains sufficient evidence to 
make a decision on the Veteran's claim.

VA's duty to assist generally includes the duty to provide a VA 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  The 
Veteran was provided with a January 2006 VA audiological 
examination relating to his claim.  The VA examiner reviewed the 
claims file, examined the Veteran, elicited a history from him, 
provided the requested opinions, and provided adequate reasoning 
for her conclusions.  In light of the above, the Board finds that 
the record contains sufficient evidence to make a decision with 
regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for organic diseases of the nervous system, 
such as hearing loss, may additionally be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112(a) (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purpose of service connection.  
38 C.F.R. § 3.385 (2010). "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent."  See id.

Section 1154(b) provides that, in the case of any veteran who 
engaged in combat in active service during a period of war, lay 
evidence of service incidence of an injury may be acceptable as 
sufficient proof of service connection of the injury if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

The Veteran served on active duty in the Marines from January 
1966 to April 1969, including service in the Republic of Vietnam 
from November 1967 to December 1968.  See, e.g., Sea and Air 
Travel - Embarkation Slips.  He claims that he has bilateral 
hearing loss and tinnitus disabilities as a result of acoustic 
trauma he experienced in combat in Vietnam.

As an initial matter, the Board notes that the Veteran's service 
personnel records reflect that he was awarded for his service in 
Vietnam, among other decorations, the Bronze Star medal with a 
"V" device.  See, e.g., DD Form 215.  In light of the section 
1154(b) combat presumption, the Board concedes the Veteran's 
assertion that he suffered acoustic trauma from noise exposure 
during his active duty in Vietnam.

A June 1966 service enlistment examination report reflects pure 
tone thresholds as follows (converted from ASA to ISO):


Hertz (decibels)

500
1000
2000
4000
RIGHT
20
0
0
-5
LEFT
20
5
0
0

A May 1967 service examination report (for entry into parachuting 
school) reflects that the Veteran's hearing sensitivity was 
measured as 15/15 feet bilaterally for whispered and spoken 
voices, and pure tone thresholds were as follows (converted from 
ASA to ISO):


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
15
25
LEFT
15
10
10
10
15
25

A March 1969 separation examination report reflects that the 
Veteran's hearing sensitivity was measured as normal, with 
measurements of 15/15 feet bilaterally for whispered and spoken 
voices.

The Board notes that there are no other service treatment records 
relating to the Veteran's hearing sensitivity.

The first post service treatment record relating to the Veteran's 
hearing sensitivity is an August 2005 private treatment record 
prepared by Ms. K.J., BA, BC-HIS, which treatment record includes 
an audiograph but no interpretation of the audiometric data.  The 
Board notes that it is precluded from interpreting audiometric 
graphs.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  A 
subsequent September 2005 letter written by Ms. K.J. reflects 
that she opined that the Veteran had moderately severe 
sensorineural hearing loss bilaterally, and that she noted that 
the Veteran reported that his tinnitus had been persistent and 
significant over the last five years.

October 2005 VA audiology records reflect that reflects that 
audiological testing was performed revealing pure tone air 
conduction thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
20
15
10
60
55
55
LEFT
15
15
20
55
55
55

Speech recognition ability was measured as 96 percent bilaterally 
using Maryland CNC word lists.  See 38 C.F.R. § 3.385.  The VA 
audiologist recorded a diagnosis of bilateral sensorineural 
hearing loss, sloping to moderately severe in the 3000 to 8000 
frequencies.  Also, the VA audiologist also noted that the 
Veteran complained of experiencing constant bilateral tinnitus.

A January 2006 VA audiological examination report reflects that 
audiological testing was performed revealing pure tone air 
conduction thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
15
15
15
60
50
35
LEFT
15
15
20
55
50
35

Speech recognition ability was measured as 94 percent for the 
right ear and 96 percent for the left ear using Maryland CNC word 
lists.  See 38 C.F.R. § 3.385.  A diagnosis of bilateral 
sensorineural hearing loss, moderately severe and sharply 
sloping, high frequencies, was recorded.  The VA examiner also 
recorded a diagnosis of tinnitus.

With regard to the Veteran's claim for service connection for 
bilateral hearing loss, as the October 2005 VA audiological 
records and the January 2006 VA examination report both reflect 
that the Veteran's auditory thresholds reached over 40 decibels 
at 3000 and 4000 hertz bilaterally, the 38 C.F.R. § 3.385 
criteria for a bilateral hearing loss disability have certainly 
been met.

The Board will now address whether the Veteran's bilateral 
hearing loss and tinnitus are related to service.

The August and September 2005 private treatment records and the 
October 2005 VA audiological records reflect the Veteran's 
reported history of noise exposure in service.  None of these 
records, however, include any notation regarding the date of 
onset of the Veteran's bilateral hearing loss or any opinion as 
to the etiology of his hearing loss.

The January 2006 VA examination report reflects the Veteran's 
reported history of acoustic trauma in service in Vietnam.  The 
examiner opined that it is less likely as not that the Veteran's 
bilateral hearing loss is related to in-service noise exposure.  
The examiner reasoned that the Veteran's separation examination 
report reflects that his hearing was normal bilaterally at 
separation.  Also, the examiner noted that there was no record of 
complaint of hearing difficulties until almost 40 years after 
separation from service.  In addition, the examiner noted that 
the Veteran had a significant history of alcohol abuse, which the 
examiner noted is associated with hearing loss.

The Board finds the January 2006 VA examiner's opinion to be the 
most probative evidence of record with regard to whether the 
Veteran's bilateral hearing loss is related to service.  In 
rendering her opinion, the VA audiologist took into account her 
own examination and interview of the Veteran, a review of the 
entire claims file, including all of the Veteran's treatment 
records in the file, the Veteran's reports of acoustic trauma in-
service, and his description of post-service occupational noise 
exposure.  The Board notes that there is no competent evidence of 
record that contradicts the opinion of the January 2006 VA 
examiner, as there is no other opinion as to the etiology of the 
Veteran's hearing loss other than the assertions of the Veteran.

The Board acknowledges all of the Veteran's lay statements, 
including that he experienced hearing loss from artillery fire 
and other acoustic trauma in service, and that his current 
bilateral hearing loss disability was caused by such acoustic 
trauma.  While the Board has conceded acoustic trauma, and while 
the Board acknowledges that the Veteran is competent to report 
experiencing decreased hearing sensitivity, the Board notes that 
he is not competent to render a medical opinion as to whether a 
bilateral hearing loss disability diagnosed 36 years after 
service was caused by an injury incurred during service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board further 
notes that the provisions of section 1154(b) may not be used to 
etiologically link alleged service events to a current 
disability.  Libertine v. Brown, 9 Vet. App. 522, 524 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The Board further notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease was 
incurred in service that resulted in a chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, and 1332-1333 
(Fed. Cir. 2000).  In this case, the Veteran admits he made no 
complaints of hearing loss until 36 years post-service, which the 
Board finds weighs heavily against his claim.

In light of the above, the Board finds that the preponderance of 
the evidence is against granting service connection for bilateral 
hearing loss, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With regard to the Veteran's claim for service connection for 
tinnitus, as noted above, the September 2005 letter from Ms. 
K.J., the October 2005 VA audiological records, and the January 
2006 VA examination report all reflect that the Veteran currently 
experiences tinnitus.  Therefore, the Board finds that there is 
competent medical evidence of record that the Veteran has a 
current tinnitus disability.

The above October 2005 VA audiology records and the January 2006 
VA examination report both reflect that the Veteran's tinnitus 
was noted as having its onset "five years ago."  Based thereon, 
the January 2006 VA examiner opined that it was less likely as 
not that the Veteran's tinnitus was related to service.  In two 
October 2006 statements, however, the Veteran clarified that he 
experienced tinnitus symptoms in Vietnam due to acoustic trauma, 
and that he has experienced continuity of symptomatology since 
service with a worsening of symptoms in the last few years.  
Consistent with the Veteran's two October 2006 statements, the 
September 2005 letter from Ms. K.J. reflects that the Veteran's 
tinnitus had been persistent and significant over the last five 
years, not that it had its "onset" five years ago.

The Board must assess the credibility and weight to be given to 
the evidence and may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998).

Having reviewed the record, the Board finds that there is at 
least an approximate balance of positive and negative evidence 
regarding whether the Veteran's tinnitus had its onset in 
service.  While the Board acknowledges the opinion of the January 
2006 VA examiner that it was less likely as not that the 
Veteran's tinnitus is related to service, the Board notes again 
that the VA examiner's opinion is based on the notion that the 
date of onset was five years prior, whereas the Veteran clarified 
in October 2006 that he experienced tinnitus symptoms in Vietnam 
due to acoustic trauma, and that he has experienced continuity of 
symptomatology since service with worsening of symptoms in the 
last few years.  The Board notes that the Veteran is competent to 
report symptoms of tinnitus (ringing in his ears) because it is 
the type of condition that is capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board 
also finds the Veteran's reports concerning the onset of his 
tinnitus symptoms in service and the continuity of symptomatology 
since service to be credible, particularly in light of the 
consistency with the September 2005 letter from Ms. K.J., and, 
therefore, the Board finds the Veteran's statements sufficient to 
place the evidence in equipoise as to whether or not the 
Veteran's claimed tinnitus had its onset in service.  Also, while 
the Board acknowledges the discrepancies in the record regarding 
the date of onset of the Veteran's tinnitus, the Board does not 
believe these to be sufficient to constitute clear and convincing 
evidence so as to rebut the presumption afforded under section 
1154(b).  

Therefore, having resolved doubt in favor of the Veteran, the 
Board will grant the Veteran's claim for service connection for 
tinnitus.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2010).



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOHN E. ORMOND, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


